Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LOAN AGREEMENT This LOAN AGREEMENT (the "Master Loan Agreement") is entered into as of December 5, 2005 between (a) MICHAEL H. TROSO, an individual principally residing in the State of Florida (individually, "Troso"), residing at 217 Sand Dollar Road, Indialantic, Florida 32903 and M. H. T. OF BREVARD, INC., a Florida corporation (individually, "MHT"), entitled to receive mail at 217 Sand Dollar Road, Indialantic, Florida 32903 (Troso and MHT are referred to as "Lender", when hereinafter referred to collectively), and (b) CARTOON ACQUISITION, INC., a United States corporation organized under the laws of the State of Delaware, entitled to receive mail at Post Office Box 202, Wyoming, New York 14591 ("Borrower"), with reference to the following facts: W I T N E S S E T H, WHEREAS, Borrower is a United States corporation subject to the reporting requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and as such is required to file current, quarterly, annual, transitional, and special reports and schedules with the SEC (as such term is defined hereinbelow); and WHEREAS, on or about August 28, 2005, Borrower was delinquent in its reporting obligations to the SEC under the Exchange Act and was incapable to bear the fiscal responsibility to prepare or cause to be prepared its required reports and accounting, and was financially incapable of conducting its administrative affairs and business, and, thus, Borrower's senior executive officer determined that Borrower was in need of obtaining a suitable capital or credit accommodation in order to complete its accounting, prepare and file its Exchange Act reports with the SEC, and continue to organize and develop its business; and WHEREAS, Borrower's chief executive officer was introduced to Troso and MHT; WHEREAS, Troso is an accredited investor who, independently and in the name of MHT, is engaged in the business of commercial and residential real property ownership and development in the State of Florida; and WHEREAS, MHT was formed and organized as a non-registered holding company operating in the State of Florida and, as of the date hereof, is under the sole control and management of Troso; and WHEREAS, Lender is familiar with the risks involved in its undertaking of the credit accommodation and financings being extended to Borrower hereunder; and WHEREAS, After several initial discussions, Troso, and Troso acting through MHT, agreed to provide one or more financings to Borrower in order to permit Borrower, and Borrower's management, to complete - 1 - Borrower's required Exchange Act reports and file them with the SEC, to permit Borrower to cause its statements of financial condition (both reviewed and audited forms of accounting) to be prepared, and, lastly, in general, to provide Borrower and Borrower's management with sufficient interim cash to further organize and develop Borrower's business and plan of operations; and WHEREAS, Lender agreed to provide multiple financings to Borrower on a revolving, "as-needed", basis subject to certain repayment terms, which are set forth and published hereinunder and hereby; and WHEREAS, Lender has heretofore delivered certain advances to Borrower and to Borrower's management for the purposes stated hereinabove; NOW, THEREFORE, each of Troso, MHT, and Borrower agree to be subject to the terms and provisions contained hereinunder and other documents relating to Lender's extension of a revolving credit accommodation to Borrower. In exchange for the valuable consideration received and to be received by each of Troso, MHT, and Borrower, the receipt and sufficiency of each of which is hereby acknowledged, respectively, the Parties (Troso, MHT, and Borrower when hereinafter referred to collectively) agree as follows: 1. DEFINITIONS AND CONSTRUCTION. 1.1 Definitions. As used in this Master Loan Agreement, the following terms shall have the following definitions: "Account" means a currently existing account, contract right, or other form of obligation owing to Borrower arising out of the sale or lease of any products or the rendition of services by Borrower, irrespective of whether earned by performance. "Account Debtor" means any person who is or who may become obligated under, with respect to, or on account of an Account (as such term is defined below). "Accounts" means all currently existing and hereafter arising accounts, contract rights, and all other forms of obligations owing to Borrower arising out of the sale or lease of products or the rendition of services by Borrower, irrespective of whether earned by performance, and any and all credit insurance, guaranties, or security therefor. "Affiliate" means, as applied to any Person (as such term is defined hereinbelow), any other Person directly or indirectly controlling, controlled by, or under common control with, that Person. For purposes of this - 2 - definition, "control" as applied to any Person means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities, or otherwise. "Authorized Officer" means any officer of Borrower. "Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. §101 et seq.), as amended, and any successor statute. "Borrower" means Cartoon Acquisition, Inc., a United States corporation organized under the laws of the State of Delaware. "Borrower's Books" means all of Borrower's books and records including: ledgers and records indicating, summarizing, or evidencing Borrower's properties or assets or liabilities; all information relating to Borrower's business operations or financial condition; and all computer programs, disc or tape files, printouts, runs, or other computer prepared information. "Borrower's Stock" means the common voting equity securities of Borrower, $0.0001 par value per share (the Borrower's common stock). "Borrowing Base" has the meaning set forth in Section 2.1. "Business Day" means any day which is not a Saturday, Sunday, or other day on which national banks or banks in the State of New York are authorized or required to close. "Change of Control" shall be deemed to have occurred at such time as a "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934), other than current stockholders of the Borrower and their Affiliates, directly or indirectly, or more than 90% of the total voting power of all classes of stock then outstanding of Borrower normally entitled to vote in the election of directors. "Consolidated Current Assets" means, as of any date of determination, the aggregate amount of all current assets of Borrower and its subsidiaries less all prepaid expenses calculated on a consolidated basis that would, in accordance with GAAP (as such term is defined hereinbelow), be classified on a balance sheet as current assets. "Consolidated Current Liabilities" means, as of any date of determination, the aggregate amount of all current liabilities of Borrower and its subsidiaries, calculated on a consolidated basis that would, in accordance with GAAP (as such term is defined hereinbelow), be classified on a balance sheet as current liabilities. For purposes of this definition, all advances outstanding under this - 3 - Master Loan Agreement shall be deemed to be current liabilities without regard to whether they would be deemed to be so under GAAP. "Daily Balance" means the amount of an Obligation (as such term is defined hereinbelow) owed at the end of a given day. "Early Termination Premium" has the meaning set forth in Section 3.5. "Effective Date" means August 28, 2005. "Event of Default" has the meaning set forth in Section 7. "FEIN" means Federal Employer Identification Number. "GAAP" means generally accepted accounting principles as in effect from time to time in the United States, consistently applied. "Indebtedness" means: (a) all obligations of Borrower for borrowed money; (b) all obligations of Borrower evidenced by bonds, debentures, notes or other similar instruments and all reimbursement or other obligations of Borrower in respect of letters of credit, letter of credit guaranties, bankers acceptances, interest rate swaps, controlled disbursement accounts, or other financial products; (c) all obligations under capital leases; (d) all obligations or liabilities of others secured by a lien or security interest on any property or asset of Borrower, irrespective of whether such obligation or liability is assumed; and (e) any obligation of Borrower guaranteeing or intended to guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with recourse to Borrower) any indebtedness, lease, dividend, letter of credit, or other obligation of any other Person. "Insolvency Proceeding" means any proceeding commenced by or against any Person (as such term is defined hereinbelow) under any provision of the Bankruptcy Code or under any other bankruptcy or insolvency law, including assignments for the benefit of creditors, formal or informal moratoria, compositions, extensions generally with its creditors, or proceedings seeking reorganization, arrangement, or other similar relief. "IRC" means the Internal Revenue Code of 1986, as amended, and the regulations thereunder. "Loan Documents" means this Master Loan Agreement, any note or notes executed by Borrower and payable to Lender, and any other agreement entered into in connection with this Master Loan Agreement. "Master Loan Agreement" means this Loan Agreement and any extensions, riders, supplements, notes, amendments, or modifications to or in connection with this Loan Agreement. - 4 - "Maximum Amount" has the meaning set forth in Section 2.1. "Obligations" means all loans, advances, debts, principal, interest (including any interest that, but for the provisions of the Bankruptcy Code, would have accrued), contingent reimbursement obligations owing to Lender, premiums (including Early Termination Premiums), liabilities (including all amounts charged to Borrower's loan account pursuant to any agreement authorizing Lender to charge Borrower's loan account) owing by Borrower to Lender of any kind and description (whether pursuant to or evidenced by the Loan Documents, by any note or other instrument or pursuant to any other agreement between Lender and Borrower, and irrespective of whether for the payment of money), being direct, absolute, due or to become due, now existing, and including all interest defined as the Default Rate not paid when due and all Lender Expenses that Borrower is required to pay or reimburse by the Loan Documents, by law, or otherwise. "Overadvance" has the meaning set forth in Section 2.2. "Lender" has the meaning set forth in the preamble to this Master Loan Agreement. "Lender Expenses" means all: reasonable costs or expenses required to be paid by Borrower under any of the Loan Documents that are paid or advanced by Lender; documentation and filing, fees incurred by Lender in connection with Lender transactions with Borrower; costs and expenses incurred by Lender in the disbursement of funds to Borrower (by wire transfer or otherwise); charges paid or incurred by Lender resulting from the dishonor of checks; costs and expenses paid or incurred by Lender to correct any default or enforce any provision of the Loan Documents; reasonable costs and expenses of third party claims or any other suit paid or incurred by Lender in enforcing or defending the Loan Documents; Lender fees and costs and its reasonable attorney's fees, appraisal, recording and filing fees and costs incurred in documenting the loan facility represented by this Master Loan Agreement, all UP TO A MAXIMUM of $1,000 (One Thousand Dollars) in the aggregate for all foregoing Lender Expenses incurred on or prior to the Effective Date and subsequent to the Effective Date Lender reasonable attorney's fees and expenses incurred in connection with a "workout", a "restructuring", or an Insolvency Proceeding concerning Borrower or any guarantor of the Obligations, defending, or concerning the Loan Documents, irrespective of whether suit is brought. "Permitted Liens" means: (a) liens and security interests held by Lender; (b) liens for unpaid taxes that are not yet due and payable; (c) liens and security interests previously entered into between (i) the Borrower and any other party or (ii) Randolph S. Hudson and any other party with respect to the Borrower's Stock; (d) purchase money security interests and liens of lessors - 5 - under capital leases; (e) easements, rights of way, reservations, covenants, conditions, restrictions, zoning variances, and other similar encumbrances that do not materially interfere with the use or value of the property subject thereto; (f) obligations and duties as lessee under any lease existing on the date of this Master Loan Agreement; (g) mechanics', materialmen's, warehousemen's, or similar liens that arise by operation of law; (h) any lien subject to a Permitted Protest and (i) any lien not described in (a)-(h) above, and which lien does not materially interfere with the use and value of Property subject thereto and which lien is extinguished or satisfied within thirty (30) days. "Permitted Protest" means the right of the Borrower to protest any lien, tax, rental payment, or other charge, other than any such lien or charge that secures the Obligations, provided (i) any such protest is instituted and diligently prosecuted by Borrower in good faith, and (ii) Lender is reasonably satisfied that, while any such protest is pending, there will be no material impairment of the enforceability, validity, or priority of any of the liens or security interests of Lender in and to the property or assets of Borrower. "Person" means and includes natural persons, corporations, limited partnerships, general partnerships, joint ventures, trusts, land trusts, business trusts, or other organizations, irrespective of whether they are legal entities, and governments and agencies and political subdivisions thereof. "SEC" means the United States Securities and Exchange Commission. 1.2 Accounting Terms. All accounting terms not specifically defined herein shall be construed in accordance with GAAP. When used herein, the term "financial statements" shall include the notes and schedules thereto. Whenever the term "Borrower" is used in respect of a financial covenant or a related definition, it shall be understood to mean Borrower on a consolidated basis unless the context clearly requires otherwise. 1.3 Construction. Unless the context of this Master Loan Agreement clearly requires otherwise, references to the plural include the singular, references to the singular include the plural, the term "including" is not limiting, and the term "or" has, except where otherwise indicated, the inclusive meaning represented by the phrase "and/or". The words "hereof", "herein", "hereby", "hereunder", and similar terms in this Master Loan Agreement refer to this Master Loan Agreement as a whole and not to any particular provision of this Master Loan Agreement. Section, subsection, clause, schedule, and exhibit references are to this Master Loan Agreement unless otherwise specified.
